No. 99-40732
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 99-40732
                         Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DENNIS L. JOHNSON,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:98-CR-94-1
                       --------------------
                         January 31, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Dennis L. Johnson pleaded guilty to one count of conspiracy

to commit mail fraud, in violation of 18 U.S.C. § 371.    He was

sentenced to 42 months’ imprisonment, to be followed by a three-

year term of supervised release.

     On appeal, Johnson argues that the district court clearly

erred at sentencing in assessing a two-level increase for

obstruction of justice, pursuant to U.S.S.G. § 3C1.1, and a two-

level increase for use of a special skill to facilitate the

offense, pursuant to U.S.S.G. § 3B1.3.

     We have reviewed the record and briefs submitted by the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 99-40732
                                  -2-

parties and find that there was reliable evidence in the

presentence report to support the offense level increases for

obstruction of justice and use of a special skill to facilitate

the offense.     The district court did not clearly err in imposing

these adjustments.     See United States v. Tello, 9 F.3d 1119,

1122-23 (5th Cir. 1993); United States v. Brown, 941 F.2d 1300,

1304 (5th Cir. 1991).

     AFFIRMED.